DETAILED ACTION
This office action is in response to an application filed 11/29/2019 wherein claims 1-34 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23, and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 16, lines 3-5 state “one or more image capturing devices, shooting session trigger, and an image processing resource comprising…” It is unclear as to what the “shooting session trigger” comprises and as to how the “shooting session trigger” further limits the claim. The claim merely recites this limitation without any context that indicates how said “shooting session trigger” modifies the scope and further limits the claim. Thus one of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim, rendering the claim indefinite. 

In regard to claim 17, line 3 states “the shooting target trajectory” however said “shooting target trajectory” lacks antecedent basis. There is antecedent basis for a “target detection routine” and a “target hit detection routine”, but nowhere do the claims recite and trajectory as it would relate to a claimed “target”. Line 5 recites “a target” but this cannot give antecedent basis for the “shooting target trajectory” recited in line 3.  Thus one of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim, rendering the claim indefinite. This claim is additionally rejected as being dependent upon a previously rejected claim.

In regard to claim 18, this claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 19, lines 2-3 recite “the pointing trajectory of the gun mounted camera…” however said “pointing trajectory” lacks antecedent basis. Claim 18 establishes antecedent basis for a “general direction the gun is pointing” and it is unclear if the claimed “pointing trajectory” and “general direction the gun is pointing” are equivalents. Thus one of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim, rendering the claim indefinite. This claim is additionally rejected as being dependent upon a previously rejected claim.

In regard to claim 20, lines 2-3 state “for capturing the image of a shooter…” however said “image of a shooter” lacks antecedent basis rendering the claim indefinite. This claim is additionally rejected as being dependent upon a previously rejected claim.

In regard to claim 21, lines 2-3 state “for capturing the target image…” however said “target image” lacks antecedent basis rendering the claim indefinite. Lines 4-5 state “the image captured by any of the image capturing devices…” The only antecedent basis is for “an image captured by the first image capturing device” in claim 17 and thus it is unclear if the “image captured by any of the image capturing devices” of claim 17 is the same as the “image captured by any of the image capturing devices” of claim 21. This claim is additionally rejected as being dependent upon a previously rejected claim.

In regard to claims 22 and 23, these claims are rejected as being dependent upon a previously rejected claim.

In regard to claim 28, lines 3-4 state “one of preset configuration, individual setup date from the user token, or range keeper instructions.” However, there is no antecedent basis for these terms. Additionally line 4 states “the user token”. Although there is antecedent basis for “user tokens”, there is no antecedent basis for an individual user token among the plural “user tokens”. This claim is additionally rejected as being dependent upon a previously rejected claim.

In regard to claim 29, this claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 30, line 7 states “capturing an image of the target.” However, there is no antecedent basis for said “target”. Thus one of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim, rendering the claim indefinite.

In regard to claim 31, this claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 32, line 4 states “the fired bullet or shotgun pellets trajectory relative target trajectory…” However, there is no antecedent basis for these terms. Furthermore the claim as a whole is unclear. Assuming “the fired bullet or shotgun pellets” is equivalent to the “shot fired” of claim 31, the claims do not include any context for what would be considered the “trajectory” of the “shot fired”. A similar issue arises with respect to the “target trajectory”. Thus one of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim, rendering the claim indefinite. This claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 33, line 3 states “displaying the analyzed shooting session on a display.” However, there is no antecedent basis for said “analyzed shooting session”. Thus one of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim, rendering the claim indefinite. This claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 34, line 4 states “displaying a complete shooting session with target flight.” However, there is no antecedent basis for said “target flight” and it is unclear as a whole as to what “target flight” would comprise. The claims give no context for how a target would achieve “flight”. Thus one of ordinary skill in the art cannot reasonably ascertain the metes and bounds of the claim, rendering the claim indefinite. This claim is rejected as being dependent upon a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 22-24, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squire et al. (US 2016/0298930) (hereinafter Squire).

In regard to claim 16, Squire discloses a device for image capture and analysis of a shooting session [¶0004;  a target practice system includes a target, a first optical sensing unit that views an image... analyze the image to determine shots on the image. ¶0045; target practice system 10 is employed as a firearm target shooting and training system. ¶0059;  CoF sequencing, image capture, and scoring detection], the device comprising:
	one or more image capturing devices [¶0041;  first optical sensing unit 22 can be one or more target focused optical sensing units, such as, for example digital cameras... second optical sensing unit 26 may also be optional and may include one or more shooter focused optical sensing units, such as, for example digital cameras],
	shooting session trigger [¶0045; system triggers the first optical sensing unit 22 to either automatically or by prompting the person 30, to initiate an image capture sequence of an image. ¶0080-¶0081; the user selects the option of Shot-Timing, and indicates to the target practice system 10 that he/she is ready to start. The target practice system 10 initiates the start of the shooting sequence and generates a sound using a buzzer or speaker. The target practice system 10 can also project/display a start command or utilize the projection of the target as the start time. For instance, the target practice system 10 can display a “blank” target area. To start the sequence, the target practice system displays the actual target, and the user knows that the time tracking starts the moment the target is displayed. The target practice system 10 remembers the exact start time, and begins to track the subsequent elapsed time. The target practice system 10 begins to take individual pictures multiple times per second], and
	an image processing resource [¶0040; data processing unit 12, such as, for example, a computer] comprising:
	a target detection routine [¶0048-¶0052; target practice system 10 uses a single fiducial marker 56 (that is, a registration mark) either affixed to or projected as part of the physical target image 48. The target practice system 10 employs a fiducial recognition algorithm to precisely obtain the coordinates of the fiducial marker 56 and uses these coordinates to precisely overlay the target-scoring template... target practice system 10 may align the target image with the use of an array of fiducial markers 62 (FIG. 10) that are either affixed to or projected as part of the physical target. Using an array of fiducial markers 62 further enhances the coordinate space utilized for alignment and provides additional redundancy in overcoming occlusions of the fiducial marker array 62.... fiducial markers can be multiple fiducial markers 80 (FIG. 12A), including a center fiducial marker 82 surrounded by additional markers 81... combination of various single, multiple, and arrayed fiducial markers that are either affixed or projected as part of the physical target], and
	a target hit detection routine [¶0065-¶0069; process 1036 determines the difference between successive target images by comparing a starting or initial target image 52, for example, with no projectile holes (FIG. 14), with a follow-on image 152, for example, with four projectile holes 154 (FIG. 15)... process 1072 updates the current session scoring template 162 with the detected projectile holes 154 (FIG. 19). ¶0006; analyzing the image with an algorithm in a data processing unit to determine shots on the image, and masking the image to visualize a specific scoring area such that the algorithm analyzes shots in the specific scoring area. ¶0073-¶0074. ¶0077; target practice system analyzes shot patterns to determine if the user needs to modify the way in which the user holds and manages the firearm (for example, grip, trigger finger placement, etc.). These patterns are easily detectable once a series of the shots are captured. Feedback and tips are provided using both audio and visual display and can be saved along with the users overall score].
	As noted above, Squire discloses a target practice system for recording details of a shooting session. Multiple optical devices are used to capture images of the shooting session wherein the optical devices can be cameras. An optical device captures an initial image wherein the initial image is captured in response to a user initiated event or captured automatically. Fiducial markers are affixed to a target wherein the markers are used to locate/detect the target within the captured initial image. Specifically, the image is analyzed in order to detect the location of the fiducial markers which indicates the location of the target. Once the location of the target in the image is identified the coordinates of the target are used to align the target in the image with a target-scoring template. Images are subsequently captured wherein images are compared with prior images in order to determine hit locations on the target. The results can be displayed to a user. thus Squire anticipates the claim.  

In regard to claim 17, Squire discloses the device according to claim 16. Squire further discloses, 
	wherein the device comprises at least two image capturing devices [¶0041;  first optical sensing unit 22 can be one or more target focused optical sensing units, such as, for example digital cameras... second optical sensing unit 26 may also be optional and may include one or more shooter focused optical sensing units, such as, for example digital cameras], wherein a first of the image capturing devices is a shooting range camera for capturing the shooting target trajectory [¶0041-¶0044; first optical sensing unit 22 can be one or more target focused optical sensing units, such as, for example digital cameras or digital video cameras that are capable of capturing images of a known target 32 displayed or placed on a surface 34 located at a variable distance from the target projection unit 24 to determine the accuracy of projectile strikes... first optical sensing unit can be a static camera or a video camera that enables rapid target scoring...  first optical sensing unit 22 may include camera(s) and lens(es) that capture images of the target 32], and the target detection routine comprise an image recognition function for recognizing a target in an image captured by the first image-capturing device [¶0048-¶0052; target practice system 10 uses a single fiducial marker 56 (that is, a registration mark) either affixed to or projected as part of the physical target image 48. The target practice system 10 employs a fiducial recognition algorithm to precisely obtain the coordinates of the fiducial marker 56 and uses these coordinates to precisely overlay the target-scoring template... target practice system 10 may align the target image with the use of an array of fiducial markers 62 (FIG. 10) that are either affixed to or projected as part of the physical target. Using an array of fiducial markers 62 further enhances the coordinate space utilized for alignment and provides additional redundancy in overcoming occlusions of the fiducial marker array 62.... fiducial markers can be multiple fiducial markers 80 (FIG. 12A), including a center fiducial marker 82 surrounded by additional markers 81... combination of various single, multiple, and arrayed fiducial markers that are either affixed or projected as part of the physical target].

In regard to claim 22, Squire discloses the device according to claim 17. Squire further discloses, 
	wherein one or more of the one or more of the image capturing devices are high-speed cameras [¶0041; digital cameras or digital video cameras. ¶0042; a video camera that enables rapid target scoring. ¶0080; high rate of speed in which the system analyzes target images].

In regard to claim 23, Squire discloses the device according to claim 17. Squire further discloses, 
	wherein one or more of the one or more of the image capturing devices are video cameras [¶0041; digital cameras or digital video cameras. ¶0042; a video camera that enables rapid target scoring. ¶0080; high rate of speed in which the system analyzes target images].

In regard to claim 24, Squire discloses a system for image capture and analysis of a shooting session [¶0004;  a target practice system includes a target, a first optical sensing unit that views an image... analyze the image to determine shots on the image. ¶0045; target practice system 10 is employed as a firearm target shooting and training system. ¶0059;  CoF sequencing, image capture, and scoring detection], the system comprising:
	one or more devices for image capture [¶0041;  first optical sensing unit 22 can be one or more target focused optical sensing units, such as, for example digital cameras... second optical sensing unit 26 may also be optional and may include one or more shooter focused optical sensing units, such as, for example digital cameras] and analysis of a shooting session [¶0048-¶0052, ¶0065-¶0069],
	communication means for communication of image data from the image capturing devices [Fig.1; target-focus optical sensing unit(s) in communication with the PC/computing device. ¶0004; a data processing unit that communicates with the first optical sensing unit and the second optical sensing unit. ¶0040],
	computing means for analyzing the image data [¶0065-¶0069; process 1036 determines the difference between successive target images by comparing a starting or initial target image 52, for example, with no projectile holes (FIG. 14), with a follow-on image 152, for example, with four projectile holes 154 (FIG. 15)... process 1072 updates the current session scoring template 162 with the detected projectile holes 154 (FIG. 19). ¶0006; analyzing the image with an algorithm in a data processing unit to determine shots on the image, and masking the image to visualize a specific scoring area such that the algorithm analyzes shots in the specific scoring area. ¶0073-¶0074. ¶0077; target practice system analyzes shot patterns to determine if the user needs to modify the way in which the user holds and manages the firearm (for example, grip, trigger finger placement, etc.). These patterns are easily detectable once a series of the shots are captured. Feedback and tips are provided using both audio and visual display and can be saved along with the users overall score], and
	display means for outputting the analyzed image data [¶0053; display the target image more rapidly for review. ¶0060; process 1022 determines if dynamic images are used and if so displays the corresponding image for a defined duration as defined in the CoF definition for this particular sequence].
	See claim 16 for elaboration on Squire. 

In regard to claim 30, Squire discloses a method for image capture and analysis of a shooting session [¶0004;  a target practice system includes a target, a first optical sensing unit that views an image... analyze the image to determine shots on the image. ¶0045; target practice system 10 is employed as a firearm target shooting and training system. ¶0059;  CoF sequencing, image capture, and scoring detection], the method comprising:
	activating one or more devices for image capture and analysis of a shooting session [¶0045; After the calibration of the target practice system 10, the system triggers the first optical sensing unit 22 to either automatically or by prompting the person 30, to initiate an image capture sequence of an image. ¶0080-¶0081],
	identifying initiation of a shooting session by detecting a trigger occurrence [¶0045; system triggers the first optical sensing unit 22 to either automatically or by prompting the person 30, to initiate an image capture sequence of an image. ¶0080-¶0081; the user selects the option of Shot-Timing, and indicates to the target practice system 10 that he/she is ready to start. The target practice system 10 initiates the start of the shooting sequence and generates a sound using a buzzer or speaker. The target practice system 10 can also project/display a start command or utilize the projection of the target as the start time. For instance, the target practice system 10 can display a “blank” target area. To start the sequence, the target practice system displays the actual target, and the user knows that the time tracking starts the moment the target is displayed. The target practice system 10 remembers the exact start time, and begins to track the subsequent elapsed time. The target practice system 10 begins to take individual pictures multiple times per second],
	capturing an image of the target [¶0041; first optical sensing unit 22 can be one or more target focused optical sensing units, such as, for example digital cameras or digital video cameras that are capable of capturing images of a known target 32 displayed or placed on a surface 34 located at a variable distance from the target projection unit 24 to determine the accuracy of projectile strikes (whether simulated or real) generated by the firearm 31],
	analyzing the image of the target [¶0065-¶0069; process 1036 determines the difference between successive target images by comparing a starting or initial target image 52, for example, with no projectile holes (FIG. 14), with a follow-on image 152, for example, with four projectile holes 154 (FIG. 15)... process 1072 updates the current session scoring template 162 with the detected projectile holes 154 (FIG. 19). ¶0006; analyzing the image with an algorithm in a data processing unit to determine shots on the image, and masking the image to visualize a specific scoring area such that the algorithm analyzes shots in the specific scoring area. ¶0073-¶0074. ¶0077; target practice system analyzes shot patterns to determine if the user needs to modify the way in which the user holds and manages the firearm (for example, grip, trigger finger placement, etc.). These patterns are easily detectable once a series of the shots are captured. Feedback and tips are provided using both audio and visual display and can be saved along with the users overall score], and
	detecting hit of target [¶0065-¶0069; process 1036 determines the difference between successive target images by comparing a starting or initial target image 52, for example, with no projectile holes (FIG. 14), with a follow-on image 152, for example, with four projectile holes 154 (FIG. 15)... process 1072 updates the current session scoring template 162 with the detected projectile holes 154 (FIG. 19). ¶0006; analyzing the image with an algorithm in a data processing unit to determine shots on the image, and masking the image to visualize a specific scoring area such that the algorithm analyzes shots in the specific scoring area. ¶0073-¶0074. ¶0077; target practice system analyzes shot patterns to determine if the user needs to modify the way in which the user holds and manages the firearm (for example, grip, trigger finger placement, etc.). These patterns are easily detectable once a series of the shots are captured. Feedback and tips are provided using both audio and visual display and can be saved along with the users overall score].
	See claim 16 for elaboration on Squire. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 21, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squire et al. (US 2016/0298930) in view of Apkarian (US 2017/0321987).

In regard to claim 18, Squire discloses the device according to claim 17. Squire does not explicitly disclose, wherein one of the one or more image capturing devices is a gun mounted camera mounted on a gun and configured to capture a view in a general direction the gun is pointing. However Apkarian discloses, 
	wherein one of the one or more image capturing devices is a gun mounted camera mounted on a gun [¶0025; firearm 100 is described below as having various components coupled to body 104... camera 124, a memory 128, and a processor 132 are coupled to body 104. Fig.1; camera (124) mounted on firearm (100)] and configured to capture a view in a general direction the gun is pointing [¶0027; camera 124 is coupled to body 104 and oriented to align with shooting axis 120. This allows camera 124 to capture images centered on the shooting axis 120, which may simulate a flight path of ammunition from a genuine firearm. Camera 124 can be any optical imaging device that can capture a target marker 136 located at a shooting distance from a firing end 140 of simulated firearm 100. ¶0072; Camera 1124 is coupled to body 1100 proximate shooting end 1140 and aligned with shooting axis 1120 to capture images centered on shooting axis 1120].
	See claim 31 below for elaboration on Apkarian. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Squire with the gun mounted camera as disclosed by Apkarian in order to capture images in the shooting direction with proper focus [Apkarian ¶0024-¶0034, ¶0039, ¶0052-¶0057]. As disclosed by Apkarian, capturing images along the shooting direction allows for high accuracy hit detection. 

In regard to claim 21, Squire discloses the device according to claim 17. Squire does not explicitly disclose, wherein a further image capturing device is a camera for capturing the target image at close range view, and the further image capturing device is controlled by a target position detected by the target detection routine analyzing the image captured by any of the image capturing devices. However Apkarian discloses,
	wherein a further image capturing device is a camera for capturing the target image at close range view [¶0054; camera 124 is provided with a smaller field of view... reduced field of view, the target marker 136 e occupies a greater portion of the image 152], and the further image capturing device is controlled by a target position detected by the target detection routine analyzing the image captured by any of the image capturing devices [¶0055; processor 132 may direct camera 124 to increase the zoom position of zoom lens 224 to compensate for a long subject distance 172, and direct camera 124 to decrease the zoom position of zoom lens 224 to compensate for a short subject distance 172. This can provide camera 124 with a reduced field of view for distant shots where a target marker 136 is expected to occupy a smaller portion of the captured image 152, and can provide camera 124 with a greater field of view for close shots where target marker 136 is expected to occupy a greater portion of the captured image 152 (e.g. to ensure the target marker 136 can fit within the captured image 152). ¶0039; subject distance 172 may be estimated based on camera focus information associated with the captured image 152 a. ¶0055; determine subject distance 172 by reference to camera focus information. ¶0082-¶0083. Fig.2; subject distance (172) corresponding to the position of the target].
	See claim 31 below for elaboration on Apkarian. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Squire with the close range view as disclosed by Apkarian in order to optimize the details of a display image generated for a user [Apkarian ¶0052-¶0057]. As disclosed by Apkarian, adapting image capture, including altering zoom such that a close range view is displayed, allows generation of an improved display image by ensuring the display image includes image content currently relevant to a user. 

In regard to claim 31, Squire discloses the method according to claim 30. Squire further discloses, further comprising: 
	detecting a shot fired [¶0006; a data processing unit to determine shots on the image. ¶0073; determine if its shooter has hit a vertical target. ¶0053; hit detection],
	detecting position of the target in the captured image [¶0048-¶0052; target practice system 10 uses a single fiducial marker 56 (that is, a registration mark) either affixed to or projected as part of the physical target image 48. The target practice system 10 employs a fiducial recognition algorithm to precisely obtain the coordinates of the fiducial marker 56 and uses these coordinates to precisely overlay the target-scoring template... target practice system 10 may align the target image with the use of an array of fiducial markers 62 (FIG. 10) that are either affixed to or projected as part of the physical target. Using an array of fiducial markers 62 further enhances the coordinate space utilized for alignment and provides additional redundancy in overcoming occlusions of the fiducial marker array 62.... fiducial markers can be multiple fiducial markers 80 (FIG. 12A), including a center fiducial marker 82 surrounded by additional markers 81... combination of various single, multiple, and arrayed fiducial markers that are either affixed or projected as part of the physical target]. 
	Squire does not explicitly disclose using the detected position to control image view of a high speed image capturing device, and capturing a close up view of the target by the high speed image capturing device. However Apkarian discloses
	detecting a shot fired [¶0062; send and/or receive shot data],
detecting position of the target in the captured image [¶0039; subject distance 172 may be estimated based on camera focus information associated with the captured image 152 a. ¶0055; determine subject distance 172 by reference to camera focus information. ¶0082-¶0083. Fig.2; subject distance (172) corresponding to the position of the target] and
	using the detected position to control image view of a high speed image capturing device [¶0055; processor 132 may direct camera 124 to change the zoom position of zoom lens 224 based on the determined subject distance 172], and
	capturing a close up view of the target by the high speed image capturing device [¶0055; processor 132 may direct camera 124 to increase the zoom position of zoom lens 224 to compensate for a long subject distance 172, and direct camera 124 to decrease the zoom position of zoom lens 224 to compensate for a short subject distance 172. This can provide camera 124 with a reduced field of view for distant shots where a target marker 136 is expected to occupy a smaller portion of the captured image 152, and can provide camera 124 with a greater field of view for close shots where target marker 136 is expected to occupy a greater portion of the captured image 152 (e.g. to ensure the target marker 136 can fit within the captured image 152)].
	Apkarian discloses a system for determining shot locations on a target, similar to Squire. Apkarian discloses a camera can capture an image of an area including a target wherein the image is analyzed to determine a "subject distance" of the target. For example, as can be seen in Fig.2 a target is at a subject distance (172) from the weapon. As described above, the camera image is used to determine the subject distance wherein as the subject distance is the position/location of the object in the depth direction relative to the object, one of ordinary skill would readily appreciate that this may be considered a "detected position" of a target. Additionally it is apparent that the system of Apkarian knows the location of the target marker in the image as this is used to determine the shot accuracy of the firearm. As noted above Apkarian discloses that a camera may be automatically controlled in order to increase or decrease zoom such that an appropriate area is displayed to a user. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Squire with the capturing of a zoomed in view as disclosed by Apkarian in order to optimize the details of a display image generated for a user [Apkarian ¶0052-¶0057]. As disclosed by Apkarian, adapting image capture, including altering zoom, allows generation of an improved display image by ensuring the display image includes image content currently relevant to a user. 

In regard to claim 32, Squire in view of Apkarian discloses the method according to claim 31. Squire in view of Apkarian further discloses, further comprising:
	analyzing the close up view of the target [Apkarian ¶0031; Processor 132 is configured to determine whether a portion of an image captured by camera 124 matches a target marker 136... Processor 132 can determine whether a portion of a captured image matches a target marker 136 according to any known image recognition process or algorithm. Apkarian ¶0055-¶0056; can provide camera 124 with a reduced field of view for distant shots where a target marker 136 is expected to occupy a smaller portion of the captured image 152... image recognition process employed by processor 132. Squire ¶0004;  data processing unit to analyze the image to determine shots on the image. Squire ¶0077-¶0080], and
	detecting the fired bullet or shotgun pellets trajectory relative target trajectory [Apkarian ¶0051; processor 132 may determine the direction of the distance 190 between context-adjusted image center 184 c and image portion 156 c or target marker 136 within the image portion 156, and then communicate this direction to the user audibly or visually (e.g. “SHOT HIGH AND LEFT”) or communicate corrective advise to the user (e.g. “SHOOT LOWER AND MORE RIGHT”). Apkarian ¶0041-¶0043; processor 132 scores the shot based at least in part on contextual information... Processor 132 may determine offset distance 190 and its direction based on, for example, the weather data (e.g. wind speed and direction), ammunition data (e.g. ammunition velocity and aerodynamic characteristics), and subject distance 172 (FIG. 2). Squire ¶0041; determine the accuracy of projectile strikes (whether simulated or real) generated by the firearm 31. Squire ¶0066-¶0068, ¶0072-¶0077].
	See claim 31 for motivation to combine.

In regard to claim 33, Squire in view of Apkarian discloses the method according to claim 32. Squire in view of Apkarian further discloses, further comprising:
	displaying the analyzed shooting session on a display [Squire ¶0053; when the image and target-scoring template are jointly scaled to a smaller dimension, the resulting target image contains fewer pixels to process and can be used to display the target image more rapidly for review. Squire ¶0060-¶0062, ¶0079-¶0080. Apkarian ¶0046-¶0051; processor 132 may direct display 200 to visually communicate a successful or failed shot indication, a successful shot counter or a quantitative score (e.g. 1 to 100 or A to F) based on shot scoring performed by processor 132... processor 132 may direct display 200 to visually communicate the target marker 136 matched in a portion of a captured image].
	See claim 31 for motivation to combine.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squire et al. (US 2016/0298930) in view of Apkarian (US 2017/0321987) in view of Pautler (US 2019/0056198).

In regard to claim 19, Squire in view of Apkarian discloses the device according to claim 18. Neither Squire nor Apkarian explicitly disclose, wherein the image processing resource comprises a routine for identifying the pointing trajectory of the gun mounted camera in the image captured by the first image-capturing device. However Pautler discloses, 
	wherein the image processing resource comprises a routine for identifying the pointing trajectory of the gun mounted camera in the image captured by the first image-capturing device [¶0050; position and rate of the shooting device are estimated by the position and change of position of the shooting device measured by the camera. ¶0036-¶0037; a camera 302 records images or video ... rotational rates of the gun can be measured... measuring the rate of the gun using data from a stationary camera located on the ground...  point of aim 316 is the measured aim point or measured projectile trajectory at a known range on the image. ¶0023; processor 210 will then perform a trajectory analysis using the setup information 208 and the image and rotation data by using the inertial gun rate and data from the images to calculate the target relative rate with respect to the camera as well as range. ¶0042].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Squire in view of Apkarian with the identifying the gun trajectory determination as disclosed by Pautler in order to produce information such as barrel position and orientation which can assist with feedback for the shooter [Pautler 0003-¶0011, ¶0021-¶0023, ¶0029-¶0030, ¶0042]. As disclosed by Pautler, knowing the gun's position/trajectory in the environment can assist in determining the shot pattern and overall success of a shooting session for a shooter. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squire et al. (US 2016/0298930) in view of Ostovich (US 2018/0216916).

In regard to claim 20, Squire discloses the device according to claim 17. Squire further discloses, 
	wherein a third image capturing device is a camera for capturing the image of a shooter posing for a shooting session [¶0041; second optical sensing unit 26 may also be optional and may include one or more shooter focused optical sensing units, such as, for example digital cameras or digital video cameras directed at the person 30 to capture images of the person, such images being used to identify characteristics of the person 30, such as, for example, position, stance, motion and/or reflexes of the person 30]. 
	Squire does not explicitly disclose wherein a third image capturing device is a camera for capturing the image of a shooter posing for a shooting session at a shooting stand. However Ostovich discloses,
	wherein a third image capturing device is a camera for capturing the image of a shooter posing for a shooting session at a shooting stand [¶0052; plurality of cameras 112 may be disposed so as to observe a shooter and a firearm positioned within the shooter observation booth 110. ¶0037; shooter data analysis tool 116 may receive shooter data from the plurality of cameras 112, may observe at least one shooting flaw 120 and may select at least one corrective measure 130 corresponding to the observed shooting flaw].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Squire with the shooting stand/booth as disclosed by Ostovich in order to provide a controlled and protected environment for determining shooting technique data [Ostovich ¶0034-¶0037, ¶0054-¶0058]. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squire et al. (US 2016/0298930) in view of Tinichigiu et al. (US 2019/0195599).

In regard to claim 25, Squire discloses the system according to claim 24. Squire does not explicitly disclose, further comprising a cloud communication platform comprising the computing means and storage means. However Tinichigiu discloses, 
	further comprising a cloud communication platform comprising the computing means and storage means [¶0051-¶0052;  database and/or an analytics service for generating reports and/or for storing outputs of the calibration process and/or shot group data. The remote services 110 may be available through, for example, a cloud service... analysis of one or more images of a shooting target... process 300 may be executed on a processor(s)...  a remote server-cluster and/or a cloud service].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Squire with the cloud communication as disclosed by Tinichigiu in order to reduce local processing by allowing for remote image analysis [Tinichigiu ¶0045, ¶0051-¶0053]. As disclosed by Tinichigiu and as readily appreciated by one of ordinary skill, cloud computing allows for a reduction in local processing as well as sharing of processing between various nodes. 

Claim(s) 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squire et al. (US 2016/0298930) in view of Chadwick (US 2015/0091252).

In regard to claim 26, Squire discloses the system according to claim 24. Squire does not explicitly disclose, further comprising a token management system for providing users with user tokens, and the user tokens comprising shooting preferences and credits. However Chadwick discloses,
	further comprising a token management system [¶0020; shooting target management system... user identification (ID) device 60] for providing users with user tokens [¶0024-¶0025; user of the system 10... user ID device 60 may also include pluggable devices, such as dongles, keys, or other insertable components, which have a memory thereon and an interface structure that physically connects to the user control unit 30], and the user tokens comprising shooting preferences [¶0028; target information 66 may include information about the user's past, current, or future use of the system 10, general information about shooting at the venue, and other information relative to target shooting... limitations or restrictions on the user's ability to dispense targets 22, or other information relative to target 22 use of the user. ¶0031-¶0034;  selection of the user's shooting details is input onto the target information 66 of the user ID device 60. This information may be uploaded to the user ID device 60] and credits [¶0028-¶0029; a user has pre-paid for 50 targets 22 during a shooting period, the number of targets 22 (target count) dispensed and the number of targets 22 available for dispensing may be continually updated on the user ID device 60. ¶0031-¶0033; The wireless communication system 62 built into the user ID device 60 may begin communicating with the user control unit 30. For example, the user control unit 30 may register that the user has selected to pre-purchase one-hundred (100) targets 22].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Squire with the management system as disclosed by Chadwick in order to effectively and conveniently manage the use of shooting targets in a shooting range [Chadwick ¶0003-¶0007, ¶0030-¶0032, ¶0021-¶0022, ¶0039]. As disclosed by Chadwick, using the disclosed user device ("token") allows for improved user convenience in a shooting range, as the system readily knows information about the user and can control the shooting session accordingly. 

In regard to claim 27, Squire discloses the system according to claim 24. Squire does not explicitly disclose, further comprising one or more shooting stands comprising a token reader and a shooting session initiation detector.
	further comprising one or more shooting stands [¶0022; each shooting bay. Fig.2; firing range with multiple bays. ¶0031; shooting range or similar venue] comprising a token reader [¶0021-¶0022; a shooting range equipped with the system 10 may have a plurality of target dispensing devices 20 that are arranged in various locations about a shooting field... user control unit 30 may be positioned proximate to where the user (shooter) is positioned. ¶0041; user control unit 30 may include a housing 34 which includes an interface port 37 for engaging with the user ID device 60... interface port 37 may be physically and electronically engage with the user ID device 60 to facilitate communication between the user control unit 30 and the user ID device 60] and a shooting session initiation detector [¶0024; switch 50 may be positioned proximate to the user control unit 30, such as connected to the user control unit 30... user of the system 10 may depress one or more buttons on the switch 50, or otherwise activate the switch 50, to transmit a signal for dispensing of one or more targets 22. The switch 50 may include any number of buttons or other activation features. ¶0032;  When the user is ready to being shooting, the user may activate the switch 50 which transmits a signal to the user control unit 30 to instruct the target dispensing device 20 to release or launch a target 22].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Squire with the management system as disclosed by Chadwick in order to effectively and conveniently manage the use of shooting targets in a shooting range [Chadwick ¶0003-¶0007, ¶0030-¶0032, ¶0021-¶0022, ¶0039]. As disclosed by Chadwick, using the disclosed user device ("token") allows for improved user convenience in a shooting range, as the system readily knows information about the user and can control the shooting session accordingly. 

In regard to claim 28, Squire in view of Chadwick discloses the system according to claim 27. Squire in view of Chadwick further discloses, further comprise 
	a shooting pattern controller configured to accept shooting pattern controlling data [Chadwick ¶0047; user-selectable input corresponding to at least one of a target dispensing location and a target quantity, and delaying dispensing of the at least one of the plurality of targets a predetermined period of time after activating the at least one user-selectable input. Chadwick ¶0043; user-selectable inputs 54 may also be keyed to various target launching schemes, such as pre-programmed launching routines which are composed of various traps and various quantities of target. Chadwick ¶0028;  any target dispensing arrangement, including counting up (tracking an unrestricted number of targets used), counting down (tracking a predetermined number of pre-purchased or unpurchased targets), pricing arrangements based on quantity of targets 22 used, and other arrangements of target dispensing] from one of preset configuration [Chadwick ¶0043; pre-programmed launching routines], individual setup date from the user token [Chadwick ¶0031-¶0034; selection of the user's shooting details is input onto the target information 66 of the user ID device 60. This information may be uploaded to the user ID device 60], or range keeper instructions [Chadwick ¶0030; management control unit 40 may be included with the system 10 to allow for management controls over the system 10 and/or over the user ID device 60. For example, the management control unit 40 may be located within an office or storefront that is remote from the shooting range, the user control units 30].
	See claim 27 for motivation to combine. 

In regard to claim 29, Squire in view of Chadwick discloses the system according to claim 28. Squire in view of Chadwick further discloses, further comprising 
	a payment schedule [Chadwick ¶0039; payment interface, wherein a quantity of targets is purchased through the payment interface by the user... allow the user to purchase targets prior to using the system 10, during use of the system 10, or to pay for used targets after using the system 10. Chadwick ¶0031-¶0033], wherein the user token comprises credits awarded by a payment routine for purchasing services offered by the system [Chadwick ¶0028-¶0029;  target information 66 may include a pre-purchased quantity of targets 22 prior to shooting the targets... if a user has pre-paid for 50 targets 22 during a shooting period, the number of targets 22 (target count) dispensed and the number of targets 22 available for dispensing may be continually updated on the user ID device 60. Chadwick ¶0031-¶0033; user may be presented with the options for purchasing clay shooting targets, such as being able to pre-pay for a specific number of targets 22, shoot any number of targets 22 and pay for them after shooting is concluded, or other arrangements].
	See claim 27 for motivation to combine. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Squire et al. (US 2016/0298930) in view of Stewart (US 2013/0169820).

In regard to claim 34, Squire discloses the method according to claim 30. Squire further discloses, 
	wherein one or more of the one or more image capturing devices are configured to capture a video stream [¶0041;  first optical sensing unit 22 can be one or more target focused optical sensing units, such as, for example digital cameras or digital video cameras that are capable of capturing images of a known target 32 displayed or placed on a surface 34 located at a variable distance from the target projection unit 24 to determine the accuracy of projectile strikes], and the method further comprising:
	displaying a complete shooting session [¶0078-¶0079; target practice system 10 can also provide a visual record for the user to evaluate... Results can also be sent to the coach in real-time during the session or afterwards for analysis and feedback.].
Squire does not explicitly disclose displaying a complete shooting session with target flight. However Stewart discloses,
	wherein one or more of the one or more image capturing devices are configured to capture a video stream [¶0058-¶0062; The camera device provides for the capture and preparation of images and data, comprising: (a) a video stream], and the method further comprising:
	displaying a complete shooting session with target flight [¶0144; camera device can display multiple reticules, or graticules, corresponding to the point of aim and strike point or path of projectile a. ¶0197; represent the characteristics of the projectile or projectiles. These characteristics include, but are not limited to, the spread of multiple projectiles, the drop of a projectile, the strike zone of projectiles, and the flight path errors of projectiles. Fig.12; multiple reticles to indicate point of aim and path of projectile].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Squire with the displaying of "target flight" as disclosed by Stewart in order to generate an improved  visual representation of the target, or the shooter, or both, which represents successful and unsuccessful shots at a moving or stationery target [Stewart ¶0044-¶0045, ¶0082-¶0088, ¶0195-¶0198]. As disclosed by Stewart, displaying characteristics including the trajectory of a shooting target allows for a more complete visual representation of the shooting session to be generated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore et al. (US 2014/0092245) – Discloses an interactive video display system for a shooting lane at a shooting range including one ore more cameras for capturing images of a target [Abstract, ¶0005-¶0006]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        June 2, 2022